Exhibit 10.28





ON-SITE STEAM SUPPLY AGREEMENT





BETWEEN





NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP



AND



THE BOC GROUP, INC.



 

 

TABLE OF CONTENTS



   


Page


1.


DEFINITIONS


3

2.

PURCHASE AND SALE OF PRODUCT

4

3.

STEAM QUANTITY OBLIGATIONS

4

4.

TERM

4

5.

SPECIFICATIONS

4

6.

WARRANTY

4

7.

PRICE AND PAYMENT

5

8.

PRICE ADJUSTMENTS

5

9.

TAXES

5

10.

MEASUREMENT

5

11.

CLAIMS

5

12.

PLANT DOWNTIME

5

13.

LIMITATIONS OF LIABILITY

5

14.

INDEMNIFICATION

5

15.

EXCUSED AND UNEXCUSED NON-PERFORMANCE

6

16.

ASSIGNMENT

6

17.

NOTICES

6

18.

TERMINATION

7

19.

GENERAL PROVISIONS

7

20.

DISPUTE RESOLUTION

8



EXHIBIT A

GENERAL

EXHIBIT B

PRICE ADJUSTMENTS

EXHIBIT C

PURPA REGULATIONS

EXHIBIT D

SAMPLE CALCULATIONS

EXHIBIT E

DELIVERY POINTS FOR STEAM AND CONDENSATE



 

 

ON-SITE STEAM SUPPLY AGREEMENT



THIS AGREEMENT is made and entered into as of the 10th day of October, 2002,
between NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP, a Massachusetts
limited partnership ("NEA") and THE BOC GROUP, INC., a Delaware corporation
("BOC").


WHEREAS, BOC and NEA have entered into that certain Operating Lease Agreement
dated October 10, 2002 (the "Operating Lease") pursuant to which BOC has leased
and will operate and maintain NEA's carbon dioxide processing plant facility
located at Bellingham, Massachusetts (the "Facility");


WHEREAS, BOC and NEA have entered into that certain Flue Gas Agreement dated
October 10, 2002 (the "BOC Flue Gas Sale Agreement") pursuant to which BOC has
agreed to purchase and NEA has agreed to sell flue gas produced by NEA's
cogeneration power plant associated with the Facility (the "NEA Plant")
necessary for the production of carbon dioxide gas; and


WHEREAS, BOC wishes to purchase from NEA and NEA wishes to sell to BOC the steam
produced by the NEA Plant for the production of carbon dioxide gas.


NOW THEREFORE, in consideration of the mutual promises hereinafter contained,
and subject to the terms and conditions of this Agreement, BOC and NEA hereby
agree as follows:




1. DEFINITIONS


Unless defined elsewhere in this Agreement, the capitalized terms in this
Agreement shall have the meanings set forth in this Section. The terms defined
below or used elsewhere in this Agreement shall be deemed to refer to the
singular or plural as the context requires.


1.1 "Affiliate" shall mean any company, person or other legal entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the party specified, where
control means the possession, directly or indirectly, of the power to direct the
management and policies of a party, whether through the ownership of voting
securities, contract or otherwise.


1.2 "Flue Gas" shall mean the feedstock produced by the NEA Plant and supplied
to each of BOC and Praxair Inc. ("Praxair") pursuant to the terms of flue gas
agreements entered into separately with BOC and Praxair, respectively, and
meeting the specifications as set forth therein.


1.3 "Minimum Product Charge" shall mean the monthly base charge for Steam as
charged by NEA under this Agreement as set forth in Section IV of Exhibit A
attached hereto.


1.4 "Minimum Summer Flow Rate" shall mean 71,500 pounds of Steam per hour.


1.5 "Minimum Winter Flow Rate" shall mean 54,000 pounds of Steam per hour.


1.6 "Power" shall mean the amount of electricity generated by the NEA Plant
which will be delivered to the Facility.


1.7 "Relevant Agreements" shall mean collectively, the Operating Lease and BOC
Flue Gas Sale Agreement.


1.8 "Seasonal Take or Pay" shall mean BOC's required hourly average Summer or
Winter Flow Rates of Steam during the Summer and Winter seasons, respectively,
as set forth in Section I of Exhibit A attached hereto and subject to the
availability allowances stated herein.


1.9 "Shortfall" shall mean the condition when (i) NEA is producing or making
available the Steam at less than the Minimum Summer or Minimum Winter Flow Rates
as set forth in Section I of Exhibit A attached hereto required by BOC pursuant
to this Agreement or (ii) that Power and/or Flue Gas are not available such that
the Facility cannot operate at the production levels that it has been
demonstrated to be capable of running.


1.10 "Steam" shall mean steam produced by the NEA Plant meeting the
Specifications.


1.11 "Specifications" shall mean the temperature and pressure specifications of
Steam to be supplied under this Agreement as set forth in Section II of Exhibit
A hereto.


1.12 "Supply Period" shall mean the Initial Supply Period defined in Section III
of Exhibit A during which NEA agrees to supply Steam to the Facility, and any
extensions therein.


1.13 "Summer" shall mean the period of time running from May 1st up to and
including October 31st for each year during the Supply Period.


1.14 "Winter" shall mean the period of time running from November 1st up to and
including April 30th for each year of the Supply Period.




2. PURCHASE AND SALE OF STEAM


2.1 NEA shall sell and deliver to BOC BOC's requirements for Steam at the
Facility, up to a maximum flow rate of 100,000 pounds of Steam per hour. BOC
shall purchase and accept Steam produced by the NEA Plant provided that the
Steam delivered to BOC shall meet the Specifications.


2.2 Subject to Section 7 below, when and to the extent that the NEA Plant is
operating, NEA shall make Steam available to BOC at the battery limits between
the NEA Plant and the Facility referenced on drawing # 624700-4-0151, Rev 5,
Exhibit E (the "Delivery Point").


2.3 BOC shall apply such Steam solely to thermal use within the meaning of the
NEA Plant's thermal use requirements for "qualifying facility" status (its "QF
Status") under the Public Utility Regulatory Policy Act of 1978 and the
regulations issued thereunder, attached hereto as Exhibit C.


2.4 BOC shall nominate in writing the expected consumption levels of Steam on a
monthly basis prior to the close of business on the last day of each preceding
month. On the tenth business day following the end of the first and second
quarters and on the tenth business day of each calendar month thereafter, NEA
shall advise BOC in writing of the amounts of Steam BOC must take which are
sufficient for NEA to maintain its QF Status under applicable regulations and
BOC shall operate the Facility so as to utilize such amount of Steam.




3. STEAM QUANTITY OBLIGATION


BOC shall be obligated to take delivery of 473 million pounds of Steam during
each calendar year of the Supply Period to be made available or delivered at an
average hourly flow rate of 54,000 lbs/hr at anytime when Flue Gas and Power are
made available to BOC pursuant to the Relevant Agreements; provided, that during
any period in which the NEA Plant is not producing Steam and Flue Gas or Power
is unavailable or neither turbine is operating on natural gas, then BOC's
obligation to take delivery of 473 million pounds of Steam shall be reduced on
an hourly basis by 54,000 pounds during such time; provided further that BOC
shall not be in material breach of this Agreement for any failure to take 473
million pounds of Steam during each calendar year of the Supply Period if at the
end of such calendar year BOC takes sufficient Steam for NEA's Plant to maintain
its QF Status. NEA shall not be required to operate the NEA Plant solely to
furnish Steam to BOC, but at all times that NEA is producing Steam at the NEA
Plant, NEA must deliver sufficient Steam at a minimum of 54,000 lbs/hr to
operate the Facility.




4. TERM


Subject to Section 18.1, this Agreement shall be in effect from the date first
set forth above through the expiration or termination of the Initial Supply
Period and shall continue in effect thereafter, unless either party terminates
by providing the other with at least twelve (12) months prior written notice of
termination of this Agreement, which termination shall be effective no earlier
than the expiration of the initial Supply Period.




5. SPECIFICATIONS


5.1 BOC may reject Steam delivered to BOC under this Agreement that does not
conform to the Specifications.


5.2 Subject to Section 2.3, final determination of the use of the Steam taken by
BOC is the sole responsibility of BOC. BOC may obtain and install testing
devices to determine whether the Steam delivered to BOC hereunder conforms to
the Specifications before BOC uses it at BOC's discretion, but no error in, or
failure to make, any such test shall impair any right on the part of BOC to
pursue its remedies hereunder. BOC shall use commercially reasonable efforts to
return all condensate recovered from the Steam delivered hereunder. BOC shall
pay NEA the Condensate Shortfall Payment within twenty-five (25) days after
receipt of an invoice therefor. "Condensate Shortfall Payment" for any period
equals $0.003 multiplied by the positive difference, if any, between the number
of pounds of Steam delivered to BOC and the number of pounds of condensate
returned to NEA at the battery limits between the Facility and the NEA Plant
referenced on drawing #624700-4-0151, Rev 5, Exhibit E (the "Condensate Delivery
Point").


5.3 In the event that any Steam delivered to BOC by NEA fails to meet the
Specifications, BOC, at its option, has the sole right to determine whether to
purchase such Steam and any decision not to purchase such non-conforming Steam
shall be subject to the provisions of Section 15.3 below.




6. WARRANTY


OTHER THAN AS SET FORTH HEREIN, NEA MAKES NO WARRANTIES, REPRESENTATIONS OR
CONDITIONS OF ANY KIND OR NATURE WITH RESPECT TO THIS AGREEMENT, EXPRESS OR
IMPLIED, IN FACT OR BY LAW, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.




7. PRICE AND PAYMENT


7.1 For each month of the Supply Period, NEA shall bill BOC and BOC shall pay
NEA in accordance with the pricing schedule set forth in Section IV of Exhibit
A.


7.2 To the extent that BOC requires additional Steam in amounts greater than the
Seasonal Take or Pay quantities as provided herein, and BOC wishes to purchase
such additional Steam from NEA, then NEA shall sell and deliver such additional
Steam to BOC at the rates set forth in Section IV of Exhibit A. If for any
reason the Facility is not operating and Power, Steam or Flue Gas are available
(a "Facility Outage"), then BOC shall continue to pay the Minimum Product Charge
for Summer Steam or Winter Steam as the case may be, provided that if in any
calendar year the number of hours of Facility Outage exceed 48, any Minimum
Product Charge paid with respect to any Facility Outage hour after the 48th hour
(prorated on an hourly basis) shall be applied as a credit by the end of the
following calendar year on a dollar for dollar basis against BOC's payment
obligations for Incremental Supply of Steam as defined in Exhibit A, Section IV,
for up to a total of two hundred and forty (240) credit hours over a calendar
year. A sample calculation of the credit is contained in Exhibit D.


7.3 NEA shall submit a monthly invoice to BOC, on or before the 5th of each
month, covering all charges and other sums, if any, applicable to such month as
well as all Steam delivered during the prior month not covered by the prior
invoice. Such invoices shall be on a net cash basis, payable by BOC within
twenty-five (25) days after receipt thereof. Any payments owing to NEA pursuant
to this Section 7 that are not paid when due (other than as a result of a delay
directly caused by NEA) shall be subject to interest at a rate equal to the
lesser of the prime rate as listed in the Wall Street Journal under 'Money
Rates' plus two percent (2%) or the maximum permitted by law.




8. PRICE ADJUSTMENTS


Each January 1 after the first calendar year of the Supply Period, NEA shall
adjust the Pricing Schedule in Exhibit A, Section IV in accordance with the
procedures set forth in Exhibit B attached hereto.




9. TAXES


Any tax assessment or excise imposed by any present or future law or by any
governmental authority in connection with any Steam sold or delivered hereunder
(other than income, real estate or franchise taxes imposed on NEA or NEA's
property), if paid by NEA as the result of its performance under this Agreement
shall be added to amounts invoiced and shall be paid by BOC.




10. MEASUREMENT


10.1 Steam deliveries shall be measured hourly.


10.2 NEA shall install and maintain such metering equipment as may be necessary
hereunder. Either party may notify the other party to inspect and test such
metering equipment. Such requesting party shall bear the costs of such test,
which will be performed by NEA. If any meter is found to be inaccurate by more
than two percent (2%), any billings based on such meter shall be adjusted to
offset such inaccuracy with respect to only those deliveries made during the
shorter of thirty (30) days prior to such test or the last half of the period of
time since the last meter test. In addition to the foregoing metering equipment,
BOC may install, maintain and calibrate, at its sole expense, check meters.




11. CLAIMS


Written notice of all claims relating to any Steam delivered by NEA (or not
delivered) shall be made within thirty (30) days of such delivery (or after the
date that the same should have been delivered). Written notice of all claims
with respect to billing matters shall be made within one (1) year of the date of
the relevant invoice.




12. PLANT DOWNTIME


NEA shall promptly notify BOC of any NEA Plant downtime and the anticipated
duration of such downtime.




13. LIMITATIONS OF LIABILITY


Except for the indemnification obligations set forth in Sections 14.1, 14.2 and
14.3, in no event shall either party be liable to the other in contract or tort
for any indirect, special, incidental or consequential damages under any
circumstances including, without limitation, any such damages caused by, or
arising out of, in whole or in part, any negligent action or omission or related
strict liability (whether loss or use, loss of work in progress, downtime, loss
of profits or any other similar or dissimilar damage) even if advised of the
possibility of such damages.




14. INDEMNIFICATION


14.1 Except as otherwise set forth in this Agreement, each party (the
"Indemnifying Party") agrees to indemnify and hold the other party, its
directors, officers, agents, and employees (the "Indemnitees") harmless from and
against any and all claims, damages, losses, demands, liabilities and actions or
causes of action, including any and all cost or expense of any kind or nature
related thereto (including court costs and reasonable attorneys' fees) asserted
by any person other than a party or its Affiliates (collectively, "Claims")
including Claims resulting from bodily injury, death or damage to property of
any person to the extent arising out of or caused by the reckless, negligent or
willful acts or omissions of the Indemnifying Party arising from or in
connection with its obligations hereunder.


14.2 In the event an Indemnitee seeks to be indemnified hereunder, it shall
promptly notify the Indemnifying Party in writing of the facts and circumstances
upon which any such Claim is based; provided that failure to do so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder. The Indemnifying Party shall defend each Claim which is less than or
equal to the amounts set forth in Section 14.3 with counsel of its sole choice
and shall have the sole authority to settle or compromise the same. As long as
the Indemnifying Party defends a Claim, the party bringing the Claim shall not
be responsible for the fees of attorneys retained separately by it. Upon the
Indemnifying Party's request, the Indemnitees shall cooperate with the
Indemnifying Party in the defense of each Claim with such cooperation including
providing information necessary to answer interrogatories, producing requested
documents and making employees available as witnesses at oral deposition and/or
trial.


14.3 Notwithstanding any other provision hereof, the parties' indemnification
obligations under this Section 14 with respect to any matter arising out of,
under or in connection with this Agreement shall not exceed in the aggregate
US$500,000 per Claim or event, subject to a total aggregate capped amount of
US$1,000,000 over the term of this Agreement.


14.4 Any payment made by a party pursuant to this Section in respect of any
Claim shall be net of any insurance proceeds realized by and paid to the
Indemnitee in respect of such Claim and shall be reduced by an amount equal to
any tax benefits realized by the Indemnitee which are attributable to such
Claim.




15. EXCUSED AND UNEXCUSED NON-PERFORMANCE


15.1 Other than in respect of a payment of money due, neither party shall have
any liability to the other for failure to perform its obligations, delay or loss
occasioned by circumstances or any event or occurrence beyond the reasonable
control of the affected party ("Force Majeure"). Force Majeure events may
include acts of God or public enemy; fire; explosion; flood; drought; war;
riots; sabotage; accident; embargo; governmental priority; requisition;
condemnation; nationalization; allocation or other action by governmental
authority; unavailability of equipment due to extraordinary equipment failure
(unless such failure occurred as a result of the affected party's failure to
maintain same in accordance with generally accepted industry standards);
pipeline breaks; blockades; unavailability of supply of raw materials from
normal sources; or labor matters.


15.2 If a party is unable to perform any obligation in this Agreement because of
Force Majeure, then the obligations of that party shall be suspended to the
extent and for the period of such Force Majeure condition, provided that: (i)
the suspension of performance is of no greater scope and of no longer duration
than is required by the Force Majeure event; (ii) the affected party uses
reasonable endeavors to avoid and reduce the effects of the Force Majeure event,
and to resume performance of its obligations; (iii) the affected party gives
prompt written notice to the other party setting out the nature of the event of
Force Majeure, the impact it will have on performance, and its expected
duration, and provides status updates whenever there is any significant change.


15.3 Each time that any Shortfall occurs for forty-eight (48) consecutive hours
or more, then that portion of the Minimum Product Charge (together with any then
applicable price adjustment) which BOC would otherwise have been obligated to
pay to NEA pursuant to the Agreement that is apportionable to such time shall be
abated by an amount equal to the Minimum Product Charge times the quotient of
the number of hours that the Shortfall existed minus 48 divided by the number of
hours in the month. The abatement of the Minimum Product Charge shall be BOC's
exclusive remedy for any failure by NEA to supply Steam and/or Flue Gas and NEA
shall not be in default hereunder for such failure if the Minimum Product Charge
is abated.


15.4 BOC's performance under this Agreement shall be further excused in the
event neither of the gas turbines at the NEA Plant are operating on natural gas
and any payments due hereunder shall be abated as provided in Section 15.3 above




16. ASSIGNMENT


Either party may assign this Agreement to any person to whom it assigns its
interest under the Operating Lease in accordance with the terms of the Operating
Lease and this Agreement shall be assigned to any person to whom a party assigns
its interest under the Operating Lease.




17. NOTICES


Any notice or other communication required or permitted to be given pursuant to
this Agreement shall be deemed to have been duly given if delivered personally
or sent by telex, telecopy, facsimile transmission (confirmed by certified mail)
or by certified mail (postage prepaid, return receipt requested), addressed as
provided below. Until another address or addressee shall be furnished in writing
by either party, notices shall be given in duplicate, addressed as follows:


if to NEA:


Northeast Energy Associates, Limited Partnership
c/o FPL Energy LLC
700 Universe Blvd, P.O. Box 14000
Juno Beach, FL 33408
Attn: Business Manager
Telecopier: (561) 691-7309


if to BOC:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, NJ 07974
Attn: General Counsel
Telecopier: (908) 771-4775


With a copy to:


Vice President, Product Management
Facsimile Number: (908) 771-1468




18. TERMINATION


18.1 This Agreement or any or all of the services to be provided hereunder may
be terminated by either party (the "non-defaulting party") if any of the
following events ("Events of Default") occur by or with respect to the other
party (the "defaulting party"): (i) the defaulting party commits a material
breach of any of its obligations hereunder (including a failure to make payment
when due) and, subject to Section 20, fails to cure such breach within thirty
(30) days of receipt of written notice from the non-defaulting party; (ii) any
insolvency of the defaulting party, any filing of a petition in bankruptcy by or
against the defaulting party, any appointment of a receiver for the defaulting
party, or any assignment for the benefit of the defaulting party's creditors;
provided, however, that in the case of any involuntary bankruptcy proceeding
such right to terminate shall only become effective if the proceeding is not
dismissed within sixty (60) days after the filing thereof; or (iii) the
Operating Lease or both flue gas agreements are terminated due to a default by
the defaulting party. Upon any Event of Default, in addition to its right to
terminate this Agreement, a party may pursue any remedy available at law or in
equity. In addition, if the Operating Lease is terminated for any reason other
than a default hereunder, this Agreement shall automatically terminate.


18.2 Termination shall not release either party from any obligation or liability
incurred prior to the date of termination. In all other respects, the rights and
obligations of the parties to this Agreement which expressly or by implication
come into or continue in force after the date of termination or expiration of
this Agreement shall survive termination or expiration. Neither party shall have
any liability to the other party for terminating the Agreement pursuant to this
Section 18.




19. GENERAL PROVISIONS


19.1 The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or of any provision hereof.


19.2 This Agreement and the Exhibits attached hereto set forth the entire
agreement between NEA and BOC with respect to the purchase and sale of Steam for
use at the Facility. This Agreement supersedes and cancels all prior and
contemporaneous agreements and understandings between the parties, oral or
written, relating to the purchase and sale of Steam for use at the Facility. The
parties recognize that this Agreement and the Relevant Agreements are part of an
integrated transaction.


19.3 The parties may, from time to time, use purchase orders, acknowledgments,
websites, click through agreements, EDI documents or other instruments to order,
acknowledge or specify delivery times, suspensions, quantities or other similar
specific matters concerning the Steam or relating to performance hereunder, but
the same are intended for convenience and record purposes only and any
provisions which may be contained therein are not intended for convenience and
record purposes only and any provisions which may be contained therein are not
intended to (nor shall they serve to) add to or otherwise amend or modify and
provision of this Agreement, even if signed or accepted on behalf of either
party with or without qualification.


19.4 If any provision of this Agreement shall be declared void or unenforceable
by any judicial or administrative authority, the validity of any other provision
and of the entire Agreement shall not be affected thereby and it is the
intention of the parties that any such provision be reformed so as to make it
enforceable to the maximum extent permissible under applicable law.


19.5 This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


19.6 This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to its conflicts of laws.


19.7 The relationship between BOC and NEA is that of independent contractors.
Neither party is agent for the other and neither party has any authority to make
any contract, whether expressly or by implication, in the name of the other
party without that party's prior written consent.


19.8 Each party represents that this Agreement has been duly authorized by all
necessary corporate action on its part to be performed and that it is free as of
the date of this Agreement of any statutory, contractual or other obligations
that would prevent it from entering this Agreement and performing hereunder.


19.9 No extension (whether pursuant hereto or otherwise), amendment,
modification, change, waiver or discharge of, or addition to, any provision of
this Agreement shall be effective unless the same is in writing and is signed or
otherwise assented to in writing by an authorized individual on behalf of BOC
and NEA, and unless such writing specifically states that the same constitutes
such an amendment, modification, change, waiver or discharge of, or addition to,
one of more provisions of this Agreement.


19.10 In the event approvals or notifications of any governmental authorities
are needed for the effectiveness of this Agreement, then this Agreement shall
not become effective until such approvals are obtained or such notifications
have become effective. NEA shall provide its full assistance in obtaining any
such approval or to give any notice, as and when needed.




20. DISPUTE RESOLUTION


In the event that a party to this Agreement has reasonable grounds to believe
that the other party hereto has failed or may fail to fulfill any obligation
hereunder, or that its expectation of receiving due performance under this
Agreement may be impaired, such party will promptly notify the other party in
writing of the substance of its belief. The party receiving such notice must
respond in writing within thirty (30) days of receipt of such notice and either
provide evidence that the condition has been cured, or provide an explanation of
why it believes that its performance is in accordance with the terms of this
Agreement, and also specify three (3) dates, all of which must be within thirty
(30) days from the date of its response, for a meeting to resolve the dispute.
The claiming party will then select one (1) of the three (3) dates, and a
dispute resolution meeting will be held. If the parties cannot, in good faith
discussions, resolve their dispute, they will submit the dispute to senior
executives representing each party who are authorized to resolve such dispute,
respectively. Any resolution upon which these executives may agree will be final
and binding on the parties. If said dispute cannot be settled within thirty (30)
days after the initial request for a senior executive level meeting, the parties
will attempt in good faith to resolve the dispute by mediation. The parties
shall agree upon a neutral mediator chosen from the Center of Public Resources
Judicial Panel to medicate efforts to arrive at a settlement. If the dispute has
not been resolved pursuant to the aforesaid mediation procedure within sixty
(60) days of the commencement of such procedure, or if the parties do not agree
to pursue mediation within sixty (60) days of the initial request for meeting,
each party shall be free to pursue all its legal remedies.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



THE BOC GROUP, INC.

 



NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

By Northeast Energy, LP, its General Partner


By ESI Northeast Energy GP, its Administrative General Partner



By:



R S GRANT

 



By:



RONALD SCHEIRER













Name:



R. S. Grant

 



Name:



Ronald Scheirer













Title:



Vice President

 



Title:



Vice President













 

EXHIBIT A

 


I.  


Production and Delivery Capabilities

 


Seasonal Take or Pay

 


Minimum Summer Flow Rate
71,500 lbs./hr Steam on an hourly basis.

 


Minimum Winter Flow Rate
54,000 lbs./hr Steam on an hourly basis.


II.  


Steam Specifications

 


Per ASME CRDT vol 34 standard for boiler feed water

 

Pressure:

42-150 psig

 

Temperature:

350oF - 450oF

 

Total Dissolved Solids:

0.5 to 1 ppm

 

Silica:

0.02 ppm maximum

 

Conductivity:

25 micro ohms maximum

 

pH:

8.0 - 8.5


III.  


Initial Supply Period

 


January 1, 2003 through September 14, 2016


IV.  


Pricing Schedule

 


Base Supply:

 

Minimum Product Charge for Summer Steam - $149,978.40

 


Minimum Product Charge for Winter Steam - $80,146.80

 


The Minimum Product Charge shall be escalated as per Exhibit B

 


Incremental Supply:

 

Charge for Summer Steam > 71,500 lbs./hr

 

$3.85/1000 lbs.

 


Charge for Winter Steam > 54,000 lbs./hr

 

$3.85/1000 lbs.

 


The Incremental Supply charge shall be escalated as per Exhibit B



 

 

EXHIBIT B


PRICE ADJUSTMENTS



The Minimum Product Charge for the Base Supply (for both Summer and Winter)
shall be adjusted effective January 2004 and annually thereafter by the
following formula:


Minimum Product ChargeNew = Minimum Product Charge x (PPIN/PPIB)


Where


PPIB = Final annual average PPI Industrial Commodities for the time period
January 1, 2002 to December 31, 2002


PPIN = Annual average PPI Industrial Commodities for the twelve month period
preceding each escalation


Minimum Product ChargeNew = new steam charge; provided however that the Minimum
Product ChargeNew shall never be less than the Minimum Product Charge


Invoices issued prior to publication of final PPIN will reflect a provisional
adjustment based on publication of the preliminary PPIN and will be adjusted
promptly following publication of the final PPIN. Invoices issued following
publication of the final PPIN will include any necessary adjustments which
result from changing any months provisional PPI to the final PPI. NEA shall
calculate all pricing adjustments herein and provide BOC with a copy of the
calculations for BOC's verification of the same.



The charge for Incremental Supply of natural gas (for both Summer and Winter)
shall be adjusted each January 1 by the following formula:


PriceNew = PriceBase x (NGN/NGB)


Where


NGB = Average of the NYMEX Henry Hub final settlement price for each month in
calendar year 2002.


NGN = Average of the NYMEX Henry Hub final settlement price for each month in
the preceding calendar year.


PriceNew = New Incremental Steam price as calculated above, however the PriceNew
shall never be less than PriceBase.


PriceBase = $3.85 per 1000 lbs. of Steam

 

 

EXHIBIT C


PURPA REGULATIONS

 

 

EXHIBIT D


SAMPLE CALCULATION TO APPLY CREDITS



Example 1 - Facility is not operating for 40 hours during June (Summer month)
during first contract year.


Minimum Product Charge = $149,978.40

Hourly Charge = $149,978.40 / 30 days / 24 hours per day = $208.30 / hour


Minimum Downtime per event - 48 Hours

No Credit Allowed


Example 2 - Facility is not operating for 98 hours during June. First BOC
downtime event during calendar year


Minimum Product Charge = $149,978.40

Hourly Charge = $149,978.40 / 30 days / 24 hours per day = $208.30 / hour


Minimum Downtime per event prior to banking credits - 48 Hours

Allowable Credits - 98 hours minus 48 hours = 50 Hours times $208.30 / hour
equals $10,415.17 credits

Credits can be applied against Incremental Supply Charge within 12 months of
incurring this downtime event


Example 3 - Facility is not operating for 312 hours during June. First BOC
downtime event during calendar year


Minimum Product Charge = $149,978.40

Hourly Charge = $149,978.40 / 30 days / 24 hours per day = $208.30 / hour


Minimum Downtime per event prior to banking credits - 48 Hours

Maximum Downtime per year - 240 hours

Allowable Credits - 312 hours minus 48 hours = 264 Hours - Greater than annual
cap, so limited to annual cap of 240 hours.

Credit Calculation - 240 hours times $208.30 / hour equals $49,992.00 credits

Credits can be applied against Incremental Supply Charge within 12 months of
incurring this downtime event


Example 4 - Facility is not operating for 98 hours during June. BOC has already
used 200 allowable credit hours during calendar year.


Minimum Product Charge = $149,978.40

Hourly Charge = $149,978.40 / 30 days / 24 hours per day = $208.30 / hour


Minimum Downtime per event prior to banking credits - 48 Hours

Maximum Downtime per year - 240 hours

Allowable Credits - 98 hours minus 48 hours = 40 Hours

As the event's 40 hours plus the already experienced 220 hours is greater than
the cap, this event's credit hours are limited to 20 hours (240 minus 220), and
no other credit hours are allowed during the calendar year.


Credit calculation - 20 hours times $208.30 / hour equals $4,166.00 credits

Credits can be applied against Incremental Supply Charge within 12 months of
incurring this downtime event

 

 

EXHIBIT E


DELIVERY POINTS FOR STEAM AND CONDENSATE